Citation Nr: 1303137	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a lung disorder, including as due to asbestos exposure and/or chemical exposure. 

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, anxiety disorder, and depression. 

3.  Entitlement to service connection for a skin disorder, to include as due to chemical exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to June 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

With respect to the Veteran's psychiatric claim, the issue has been recharacterized on the title page of this decision to include the larger issue of whether new and material evidence has been presented to reopen the previously denied claim for service connection for an acquired psychiatric disorder.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In addition, although the RO has adjudicated depression, anxiety and posttraumatic stress disorder as separate claims, the Board has consolidated those claims into a request for service connection for an acquired psychiatric disorder in light of the decision in Clemons v. Shinseki.  Clemons, 23 Vet. App. 1 (2009) (a claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While the additional delay is regretful, after further review of the record, the Board concludes that further development is necessary prior to adjudicating the issues on appeal. 

Throughout the course of this claim and appeal, the Veteran has identified the VA Medical Center (VAMC) in Kansas City as his primary treatment facility.  A review of the claims file reveals that in May 2005, in a statement in support of his initial claim for service connection, the Veteran stated that "all of [his] treatment for mental health issues has been at VAMC, Kansas City, and it began around 1987.  Request that these records be reviewed to support my claim."  The Board's review of the claims file reveals that the earliest records available for review are dated in March 2005.  This March 2005 record shows that a VA physician noted treatment for depression/anxiety in June 2002 by a Dr. S.  Neither the June 2002 record, nor any other records dating back to 1987 are in the claims file.  There is no indication in the claims file that any records prior to 2005 were ever requested.   Thus, there are potentially relevant records seemingly missing from the claims folder dating at least to 1987, possibly prior.  Moreover, while the Veteran identified his treatment for mental health dating to 1987, there is no way of knowing whether relevant information exists in those records relating to either the lung disorder or the skin disorder until the Board has an opportunity to review the entire body of relevant treatment records.  Under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the Veteran in obtaining such potentially relevant treatment records under the control of a Federal facility such as a VAMC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VAMC in Kansas City, or any other VA treatment facility, all records of treatment for any of the Veteran's claimed disabilities dating since his 1976 separation from active service, including all psychiatric or psychological treatment, lung disorder treatment, or skin disorder treatment.  Associate all records obtained with the claims file.  Should any requested records be deemed unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2012).

2.  Upon completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims to reopen entitlement to service connection for a lung disorder and a psychiatric disorder and entitlement to service connection for a skin disorder, based on a review of the entire evidentiary record.  If the benefits sought on appeal remain denied, the RO should provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


